Citation Nr: 0707775	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-34 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who had 
recognized active service from October 1941 to January 1943 
and from June 1945 to March 1946.  He was a prisoner of war 
(POW) of the Japanese from May 1942 to January 1943.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Manila 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  An unappealed rating decision in January 1989 denied 
service connection for the cause of the veteran's death 
essentially on the basis that his death-causing esophageal 
cancer was not manifested in service or in the one year 
presumptive period for such disease, and was not shown to be 
related to his service.

2.  Evidence received since the January 1989 rating decision 
does not tend to show that the veteran's esophageal cancer 
was manifested in, or was related to, his active service, or 
that other, service connected, disability caused or 
contributed to cause his death; does not relate to an 
unestablished fact necessary to substantiate the claim 
seeking service connection for the cause of the veteran's 
death, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

Evidence received since the January 1989 rating decision is 
not new and material, and the claim of service connection for 
cause of the veteran's death may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

A January 2004 notice letter was issued prior to the March 
2004 adjudication of the claim.  The letter explained the 
evidence necessary to substantiate the underlying claim, the 
evidence that VA was responsible for providing, and the 
evidence that the appellant was responsible for providing.  
Significantly, it advised her that since the claim had been 
subject to a previous final denial, to reopen her claim, she 
needed to submit new and material evidence.  She was 
specifically informed that the evidence that had been 
presented was insufficient to establish a nexus between the 
veteran's death-causing disability and his active-duty 
service, and was advised that an example of new and material 
evidence would be a medical opinion by a doctor relating the 
cause of the veteran's death to his service.  The letter 
satisfied the critical elements of the notice requirements in 
claims to reopen as outlined in the U.S. Court of Appeals for 
Veterans Claims (Court) decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

Regarding the duty to assist, VA had previously obtained the 
veteran's service medical records.  In a statement received 
in February 2007, the appellant's representative noted that 
the appellant contends that as a prisoner of war of the 
Japanese, the veteran developed certain tropical diseases for 
which he was hospitalized, and which ultimately led to his 
death.  The representative argued that an attempt be made to 
retrieve record of the hospitalizations.  In that regard it 
is noteworthy that the appellant herself has indicated that 
development for hospital records would be futile (See 
substantive Appeal).  A Medical Center Manila certification 
notes that the veteran's medical records were not found since 
18 years had passed.  No other outstanding evidence has been 
identified by the appellant.  In a claim to reopen the duty 
to assist by obtaining a medical opinion does not attach 
unless the claim is reopened.  Accordingly, VA has met its 
assistance obligations.  

II. Factual Background

An unappealed January 1989 rating decision denied service 
connection for cause of the veteran's death finding that the 
veteran's death-causing esophageal cancer was not manifested 
in service or shown to be related to service.  That decision 
is final.  38 U.S.C.A. § 7105.

The evidence of record in January 1989 included a service 
department certification of the veteran's active service, as 
noted above.  The veteran's service medical records contain 
no mention of complaints, findings, or diagnosis related to 
esophageal cancer.  A processing affidavit in January 1946 
notes that he had no illnesses during the period from 
December 1941 until return to military control.  Receipts 
from various private medical facilities from September 1985 
to January 1986 show billings for the veteran, including for 
gastrointestinal surgery.  The veteran's death certificate 
shows that he died of cardiorespiratory arrest due to 
esophageal cancer.  No other significant conditions/illnesses 
were listed.

The appellant's current claim to reopen was received In 
December 2003.  Evidence received since the January 1989 
rating decision consists essentially of :

*	A February 2004 certification from Medical Center Manila 
stating that the veteran had been admitted and discharged in 
September 1985, January 1986, and February 1986; and that the 
medical records and charts of the veteran were not found due 
to the 18 year lapse in time. 

In her notice of disagreement and in her substantive appeal 
the appellant expresses her belief that while he was a POW 
the veteran contracted tropical diseases, including malaria, 
beriberi, and edema due to malaria, and that these ultimately 
led to his death.  

III. Law and Regulations

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Dependency and Indemnity Compensation is payable (service 
connection for cause of death is warranted) when a veteran 
dies from a service connected or compensable disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service connection 
may be established for disability due to disease or injury 
that was incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  It is the policy 
of VA to administer the law under a broad interpretation, 
consistent with the facts in each case, resolving all 
reasonable doubt in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102.

IV. Analysis

As the RO's  January 1989 denial of service connection for 
the cause of the veteran's death was based on a finding that 
there was no competent evidence of a nexus between the 
veteran's death-causing esophageal cancer and his service, 
for evidence to be new and material in this case, it would 
have to be competent evidence not previously of record that 
tends to show that there was a nexus between the veteran's 
esophageal cancer and his service (or tends to show that some 
other service connected disability caused or contributed to 
cause the veteran's death).

The only item of evidence received since the January 1989 
rating decision, the Certification from Medical Center 
Manila, merely indicates that there are no additional records 
available.  As it does not tend to show any material fact, it 
is not new evidence, and is not material.   
The new arguments by the appellant that while he was a POW 
the veteran contracted tropical illnesses that ultimately 
caused his demise or the cancer that caused his death are not 
supported by any evidence submitted or identified.  Of 
themselves, they are not evidence.  Because the appellant is 
a layperson, her own statements asserting that the veteran 
had tropical illnesses that caused or contributed to cause 
his death are not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

No additional evidence has been received since the January 
1989 rating decision that addresses the matter of a nexus 
between the cause of the veteran's death and his service.   
Thus, no evidence received relates to the unestablished fact 
necessary to substantiate the claim of service connection of 
service connection for the cause of the veteran's death or 
raises a reasonable possibility of substantiating such claim.  
Accordingly, evidence received since the January 1989 rating 
decision is not new and material, and the claim seeking 
service connection for the cause of the veteran's death may 
not be reopened.


ORDER

The appeal to reopen a claim of service connection for the 
cause of the veteran's death is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


